       Case 4:17-cv-01117-MWB Document 104 Filed 03/16/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES RICE KENDALL, et al.,                    No. 4:17-CV-01117

              Plaintiffs.                        (Judge Brann)

       v.

LANCASTER EXPLORATION &
DEVELOPMENT COMPANY, LLC,
et al.,

             Defendants.

                                    ORDER

      AND NOW, this 16th day of March 2020, in light of the Stipulation of

Dismissal filed on February 25, 2020, ECF No. 103, IT IS HEREBY ORDERED

that Intervenors SWN Production Company, LLC, Chief Oil & Gas, LLC, Chief

Exploration and Development LLC, Radler 2000 L.P., Tug Hill Marcellus, LLC,

and Enerplus Resources (USA) Corporation are dismissed from this action, with

each party to bear its own costs.



                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
